DETAILED ACTION
Response to Arguments
Applicant's arguments filed 26 MAY 22 have been fully considered but they are not persuasive.
Rather than an argument, Applicant has amended claim 1 by removing “tapered” language from the claim and plainly asserts that this omission “should be adequate to avoid the non-statutory double patenting rejection.”  In view of the following, it is not.
Applicant fails to explain how the omitting the term “tapered” from instant claim 1 avoids the rejection of record.  Presumably, the contention would be that at least claim 1 of US 10,830,551 (the ‘551 patent) recites both “a tapered outer surface” and “a tapered inner surface,” whereas instant claim 1 merely requires otherwise featureless outer and inner surfaces.  The amendment effectively broadens instant claim 1.  Regardless, the ‘551 patent requires outer and inner surfaces.  The fact that these are tapered is of no consequence in a nonstatutory-type rejection because the outer and inner surfaces of instant claim 1 are anticipated by the outer and inner surfaces of the ‘551 patent.  That is, whatever other distinction, the ‘551 patent clearly recites and thus covers outer and inner surfaces as claimed.
Alternatively, instant claim 1 relies on the transitional phrase “comprising,” which is open-ended or inclusive, i.e., does not exclude other structure.  Another way to arrive at a nonstatutory-type double patenting rejection is to construe the tapered distinction of the surfaces of the ‘551 patent as being additional structure not required of instant claim 1.  Thus, instant claim 1 still reads on the ‘551 patent.  The fact that the ‘551 patent includes other structure such as tapered surfaces is immaterial.  That is, akin to the anticipation asserted above, the ‘551 patent fairly requires outer and inner surfaces.
Yet another way to arrive at the rejection is to construe the lack of the term “tapered” in instant claim 1 as being a change of shape of the patented surfaces.  Per MPEP 2144.04(IV)(B), it has been “held that the configuration of the claimed [outer and inner surfaces, in the instant case] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [outer and inner surfaces] was significant.”  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  A plain assertion that removal of the term “tapered” distinguishes over the patent is neither persuasive nor evidence, and likely such a distinction is one without significance, as demonstrated above (see anticipation analysis, above).  Thus, instant claim 1 still reads on the ‘551 patent, absent persuasive evidence that the lack of “tapered” distinction is significant.
Furthermore, one reading the disclosure to understand what is meant by outer and inner surfaces would be apprised that such are tapered.  That is, not only are these shown to be tapered in the drawing figures, but such are disclosed as being tapered.  Applicant has not disclosed any embodiment having non-tapered surfaces.  Thus, whether expressly recited in the instant claim, any recitation of outer and inner surfaces conveys to the reader that those surfaces be tapered, at least according the embodiment(s) disclosed.
Lastly, while “the nonstatutory-type double patenting rejection [is] based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from claims in a first patent” (internal quotations omitted), MPEP 804, such “also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention,” id., citing In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
Thus, the rejections based on of nonstatutory double patenting must be maintained.
Double Patenting
See previous office action for nonstatutory double patenting rejection basis and how to overcome such.
Claim 1 is rejected on the ground of nonstatutory-type double patenting as being unpatentable over the ‘551 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth above and previously, as applicable.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.


/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Jun-22